UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6597


ROBERT ANTWAIN STANBACK,

             Petitioner - Appellant,

             v.

FAYE DANIELS,

             Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joe L. Webster, Magistrate Judge. (1:16-cv-01301-CCE-JLW)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Antwain Stanback, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Antwain Stanback seeks to appeal the magistrate judge’s report

recommending that the district court dismiss Stanback’s 28 U.S.C. § 2254 (2012)

petition. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Stanback seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            2